Baebakd, P. J.
There is nothing in the papers showing that the trial of this action will require the examination of a long account. The complaint is for work and labor as book-keeper, and for. services in procuring a contract.
*344The complaint alleges a balance on each of the causes of action set forth in it, and a promise by defendants to pay the same. The answer denies entirely the claim for procuring the contract, ' and denies the claim for services as book-keeper to the amount claimed. The answer also avers fraudulent entries made by plaintiff in defendant’s books of the dealings between defendant and the firm of Miner & Rodner, of which plaintiff was one of the members, and demands damages therefor. The motion for reference was properly denied.
The order granting inspection of defendant’s books was applied for on these grounds : 1st. To procure expert testimony of the value of plaintiff’s services as book-keeper. 2d. To ascertain what advances had been made by defendant to plaintiff. 3d. To know the exact amount and dates of the vouchers and checks that passed between plaintiff and defendant, so as to compare them with plaintiff’s books. The court granted the inspection upon the first ground.
I can find no case where an inspection of books was ordered to enable a party to have experts testify from the appearance of the books themselves as to the Value of the services of the book-keeper in making the entries. The ordinary and easy way is to prove the services and the time occupied in performing the same, and then prove its value.
The order denying reference should be affirmed, with costs, and the order granting inspection of books should be reversed, and the motion therefor denied, with $10 costs.

Ordered accordingly.